DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 05/16/2022 is acknowledged. Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.
Claims 1-15 are under examination.

Claim Interpretation
Claim 3 depends from claim 2 and recites that CDR-H2 may comprise SEQ ID NOs: 4, 10 or 12. According to the instant specification, SEQ ID NO: 10 is the CDR-H2 of antibody VEGF-0113 (p. 56), and shares 91.8 sequence similarity with SEQ ID NO: 4 and thus properly limits claim 2:
Title:          US-16-912-950-4
Perfect score:  97
Sequence:       1 SIGNGGGIYTYYADSVKG 18

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 18 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-912-950-10.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      89   91.8     18  1  US-16-912-950-10           Sequence 10, Appl

                                    ALIGNMENTS


RESULT 1
US-16-912-950-10

  Query Match             91.8%;  Score 89;  DB 1;  Length 18;
  Best Local Similarity   94.4%;  
  Matches   17;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 SIGNGGGIYTYYADSVKG 18
              ||||| ||||||||||||
Db          1 SIGNGPGIYTYYADSVKG 18


Search completed: June 28, 2022, 09:49:23
Job time : 1 secs

Although autoantibodies to VEGF-A exist in nature, for example in the serum of women with preeclampsia, the VEG-0089 antibody of the instant invention was generated by immunizing rabbits with VEGF-121 protein coupled to KLH (see p. 61, lines 28-30), thus the totality of evidence suggests that VEGF-0089 is not a product of nature.

Effective Filing Date
Applicant’s claim for domestic benefit (p. 4) and foreign priority are noted (see p. 5) of the Application Data Sheet. Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, the certified copy of the foreign priority application does not appear to be part of the instant filing. Therefore, the effective filing date of the instant application is 12/21/2018.
	
Claim Objections
Claims 14-15 are objected to because of the following informalities. The claims appear to be in improper multiple dependent form. The claim should be amended to use the acceptable multiple dependent claim language as set forth at MPEP § 608.01(n): “any one of claims 1 to 5 or 7 to 10”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 2 and recites that CDR-H1 comprises SEQ ID NO: 4. There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites that CDR-H1 comprises SEQ ID NO: 3. According to the Sequence Listing, SEQ ID NO: 3 is defined as the H-CDR1 of antibodies VEGF-0089, VEGF-0113, VEGF-0114 and VEGF-P1AD8675 (see also p. 55 of instant specification) and has the amino acid sequence NYAMT. In contrast, SEQ ID NO: 4 is defined as the H-CDR2 of antibodies VEGF-0089 and VEGF-P1AD8675 has the amino acid sequence SIGNGGGIYTYYADSVKG (see also p. 55 of the instant specification). Thus, SEQ ID NO: 3 is not contained within SEQ ID NO: 4, or vice versa. Independent claim 2 does not recite substituting an H-CDR2 sequence for H-CDR1, nor does the H-CDR1 sequence recited in claim 2 encompass the sequence set forth in SEQ ID NO: 4. In addition, claim 3 states that CDR-H2 may comprise SEQ ID NO: 12.  According to the instant specification (p. 56), SEQ ID NO: 12 is the CDR-H2 of VEGF-0114 and shares about 73.7% overall sequence identity with SEQ ID NO: 4. Since claim 3 encompasses a sequence having less than 80% sequence identity with instant SEQ ID NO: 4, the metes and bounds of claim 3 are unclear.  
Claims 6 and 11-15 are rejected for depending upon indefinite claims.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 6 and 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 depends from claim 2 and recites that CDR-H1 comprises SEQ ID NO: 4, however, claim 2 recites that CDR-H1 comprises SEQ ID NO: 3. According to the Sequence Listing, SEQ ID NO: 3 is defined as the H-CDR1 of antibodies VEGF-0089, VEGF-0113, VEGF-0114 and VEGF-P1AD8675 and has the amino acid sequence NYAMT. In contrast, SEQ ID NO: 4 is defined as the H-CDR2 of antibodies VEGF-0089 and VEGF-P1AD8675 has the amino acid sequence SIGNGGGIYTYYADSVKG. Thus, SEQ ID NO: 3 is not contained within SEQ ID NO: 4, or vice versa. A sequence alignment shows that these sequences share only 40.7% overall similarity:
GenCore version 6.4.2
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.

OM protein - protein search, using sw model

Run on:         June 28, 2022, 09:00:36 ; Search time 1 Seconds
                                           (without alignments)
                                           0.000 Million cell updates/sec

Title:          US-16-912-950-3
Perfect score:  27
Sequence:       1 NYAMT 5

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 18 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-912-950-4.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      11   40.7     18  1  US-16-912-950-4            Sequence 4, Appli


                                    ALIGNMENTS

RESULT 1
US-16-912-950-4

  Query Match             40.7%;  Score 11;  DB 1;  Length 18;
  Best Local Similarity   100.0%;  
  Matches    2;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 YA 3
              ||
Db         12 YA 13

Search completed: June 28, 2022, 09:00:36
Job time : 1 secs

Since the CDR-H1 sequence in claim 3 (SEQ ID NO: 4) has less than 80% sequence identity to the CDR-H1 sequence in claim 2 (SEQ ID NO: 3), claim 3 does not properly limit claim 2 in the alternative.
In addition, claim 3 states that CDR-H2 may comprise SEQ ID NO: 12. According to the instant sequence listing, SEQ ID NO: 12 is the CDR-H2 of VEGF-0114. According to the instant sequence listing, SEQ ID NO: 12 is the CDR-H2 of VEGF-0114 and shares about 73.7% sequence identity with SEQ ID NO: 4:
Title:          US-16-912-950-4
Perfect score:  97
Sequence:       1 SIGNGGGIYTYYADSVKG 18

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 17 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-912-950-12.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    71.5   73.7     17  1  US-16-912-950-12           Sequence 12, Appl

                                    ALIGNMENTS

RESULT 1
US-16-912-950-12

  Query Match             73.7%;  Score 71.5;  DB 1;  Length 17;
  Best Local Similarity   83.3%;  
  Matches   15;  Conservative    1;  Mismatches    1;  Indels    1;  Gaps    1;

Qy          1 SIGNGGGIYTYYADSVKG 18
              |||: || ||||||||||
Db          1 SIGS-GGFYTYYADSVKG 17


Search completed: June 28, 2022, 09:54:27
Job time : 1 secs

Since the CDR-H2 sequence in claim 3 (SEQ ID NO: 12) has less than 80% sequence identity to the CDR-H2 sequence in claim 2 (SEQ ID NO: 4), claim 3 does not properly limit claim 2 in the alternative.
Finally, claims 6 and 11-15, which depend upon claim 3 in the alternative and must incorporate all the limitations of this claim, also fail to properly limit the parent claim. Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 9 recites an antibody that binds to VEGF that is an affinity matured variant of an antibody having a VH sequence of SEQ ID NO: 1 and a VL sequence of SEQ ID NO: 2. Claim 10 recites an antibody that binds to VEGF, wherein the antibody binds the same epitope as an antibody having a VH sequence of SEQ ID No: 1 and a VL sequence of SEQ ID NO: 2, thus is defined in terms of its binding. Claims 14 and 15 depend from claims 9 and 10 in the alternative. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The instant specification discloses that the CDRs may be altered by affinity maturation (see p. 32, lines 15-28). See also the Author manuscript of Doria-Rose and Gordon Joyce (Curr Opin Virol. Author manuscript; available in PMC 2016 April 24; 19 pages total), which states at p. 1, 1st paragraph regarding affinity maturation:
The resulting antibodies can be highly mutated from their germline-encoded counterparts, with increases of several orders of magnitude in affinity for antigen compared to the corresponding naïve B cell receptors (BCRs). 

Thus, the specification discloses that changes can be made to the CDRs and the art instructs that affinity matured antibodies can vary greatly from their original counterparts. In addition, as noted above, claim 10 recites an antibody in terms of its ability to bind to the same epitope as VEGF-0089 (a VH sequence having SEQ ID NO: 1 and a VL sequence having SEQ ID NO: 2).
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. The prior art teaches that small changes in the amino acid structure of the CDRs can have large effects on activity. For instance, Piche-Nicholas et al. (MAbs. 2018; 10: 81-94. doi: 10.1080/19420862.2017.1389355) teaches that the “binding affinity of IgG molecules…to FcRn that differed by only a few amino acid residues in CDRs revealed that small changes in CDRs, as minute as one amino acid residue change, could alter affinity to FcRn up to 79-fold.” See p. 89, right column, last paragraph of Piche-Nicholas et al.
Further, in the case of claim 10, the recitation of function alone (“binds to the same epitope as an antibody having a VH sequence of SEQ ID NO: 1 and a VL sequence of SEQ ID NO: 2”) in the claims is little more than a wish for possession and does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does ‘‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the antibodies having the heavy and light chain CDRs recited in instant claims 2 or 5, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only the antibodies having the heavy and light chain CDRs recited in instant claims 2 or 5, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of copending Application No. 16/912,877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to an antibody that comprises a VH having the sequence set forth in SEQ ID NO: 1 and a VL having the sequence set forth in SEQ ID NO: 2. An alignment between SEQ ID NO: 1 of the instant application and SEQ ID NO: 1 of reference application demonstrates that they share 100% sequence identity: 
RESULT 1
US-16-912-877-1

  Query Match             100.0%;  Score 619;  DB 1;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFTNYAMTWVRQAPGKGLEWVSSIGNGGGIYTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFTNYAMTWVRQAPGKGLEWVSSIGNGGGIYTY 60

Qy         61 YADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGDNLFDSWGPGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGDNLFDSWGPGTLVTVSS 117


Search completed: July  7, 2022, 16:22:52
Job time : 1 secs

This is also true of the alignment between SEQ ID NO: 2 of the instant application and SEQ ID NO: 2 of 16/912,877:
RESULT 1
US-16-912-877-2

  Query Match             100.0%;  Score 544;  DB 1;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPASLSASVGDRVTITCRASQSIYSSLNWYQQKPGKAPKLLIYASTLQSGVPSR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPASLSASVGDRVTITCRASQSIYSSLNWYQQKPGKAPKLLIYASTLQSGVPSR 60

Qy         61 FSGSASGTDFTLTISSLQPEDVATYYCQQYQNFPRTFGQGTKLEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FSGSASGTDFTLTISSLQPEDVATYYCQQYQNFPRTFGQGTKLEIK 106


Search completed: July  7, 2022, 16:25:54
Job time : 1 secs

Thus, the antibodies encompassed by the two claim sets are identical.
The differences between the claim sets are as follows. The instant claims recite binding affinities not recited in the claims of the ‘877 application, however, since the exact same antibody is claimed, the binding affinities of the antibody recited in the reference application must, by definition, possess the same binding characteristics. In addition, instant claim 13 recites a method of producing an antibody comprising culturing a host cell with the encoding nucleic acid to express the antibody, however, since the claims of the reference application recite the encoding nucleic acid (claim 14) and host cell (claim 15), it would be obvious to one having ordinary skill in the art that upon reading the claims of the reference application, the antibody could be made via recombinant methods. Finally, the instant claims recite that the antibody can be formulated into a pharmaceutical composition (claims 14 and 15), however, this does not represent a patentable distinction between the claim sets.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/350,273 in view of Cabilly et al. (US Patent 4,816,567). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to an antibody that comprises a VH having the sequence set forth in SEQ ID NO: 1 and a VL having the sequence set forth in SEQ ID NO: 2. An alignment between SEQ ID NO: 1 of the instant application and SEQ ID NO: 1 of reference application demonstrates that they share 100% sequence identity: 
RESULT 1
US-17-350-273-1

  Query Match             100.0%;  Score 619;  DB 1;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFTNYAMTWVRQAPGKGLEWVSSIGNGGGIYTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFTNYAMTWVRQAPGKGLEWVSSIGNGGGIYTY 60

Qy         61 YADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGDNLFDSWGPGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGDNLFDSWGPGTLVTVSS 117


Search completed: July  7, 2022, 16:44:21
Job time : 1 secs

In addition, see the alignment between SEQ ID NO: 2 of the instant application and that of the reference application:
RESULT 1
US-17-350-273-2

  Query Match             100.0%;  Score 544;  DB 1;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPASLSASVGDRVTITCRASQSIYSSLNWYQQKPGKAPKLLIYASTLQSGVPSR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPASLSASVGDRVTITCRASQSIYSSLNWYQQKPGKAPKLLIYASTLQSGVPSR 60

Qy         61 FSGSASGTDFTLTISSLQPEDVATYYCQQYQNFPRTFGQGTKLEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FSGSASGTDFTLTISSLQPEDVATYYCQQYQNFPRTFGQGTKLEIK 106


Search completed: July  7, 2022, 16:45:11
Job time : 1 secs

Further, the claims 1-12 of the reference application set forth how to generate variants of this antibody, thus meeting the limitation of instant claim 9. 
The difference between the claim sets are as follows. The instant claims recite binding affinities not recited in the claims of the ‘273 application, however, since the exact same antibody is claimed, the binding affinities of the antibody recited in the reference application must, by definition, possess the same binding characteristics. In addition, the instant claims recite that the antibody can be formulated into a pharmaceutical composition (claims 14 and 15), however, this does not represent a patentable distinction between the claim sets.   
Instant claim 13 recites a method of producing an antibody comprising culturing a host cell with the encoding nucleic acid to express the antibody. Nevertheless, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that antibodies recited in the claims of the ‘273 application could be made recombinantly. Cabilly et al. teach how to make immunoglobulins using recombinant DNA technology (see columns 9 and 10 under “B Host Cell Cultures and Vectors”). The person of ordinary skill in the art would have been motivated to produce the antibodies recombinant because Cabilly et al. noted that hybridoma technology was prone to contamination and instability:
First, they [hybridomas] tend to be contaminated with other proteins and cellular materials of hybridoma, (and, therefore, mammalian) origin. Second, hybridioma lines producing monoclonal antibodies tend to be unstable and may alter the structure of antibody produced or stop producing antibody altogether.

Furthermore, the person of ordinary skill in the art could have reasonably expected success because this technology was developed forty years ago and is well-established and routine in the art. Thus, the instant claims are not patentably distinct from those of the ‘273 application.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649